Exhibit 10.1

SEPARATION AGREEMENT

Samuel Barone (“you”) and Adverum Biotechnologies, Inc. (“Adverum” or the
“Company”) (collectively, the “Parties”) have agreed to enter into this
Separation Agreement (“Agreement”) on the following terms:

You have resigned from your employment, effective as of September 8, 2017
(“Separation Date”). Your voluntary resignation does not constitute a “Covered
Termination” under the Change in Control and Severance Agreement between you and
the Company, dated as of November 5, 2014 and amended as of August 21, 2015
(“CiC Agreement”). Notwithstanding, in order to bring a smooth closure to your
relationship with the Company, the Company would like to offer you severance
benefits in exchange for a general release of claims in the form attached as
Exhibit 1 to this Agreement (“General Release”), to be executed no earlier than
the Separation Date. Accordingly, you and the Company have agreed as of the date
executed below (the “Execution Date”) as follows:

1. Employee Resignation. Your last day of employment with the Company shall be
September 8, 2017, the Separation Date. Regardless of signing this Agreement,
you shall receive your final paycheck and pay for your accrued, unused vacation,
if any, on the Separation Date. After the Separation Date, you will not
represent yourself as being an employee, officer, agent or representative of the
Company for any purpose. Except as otherwise set forth in this Agreement, the
Separation Date will be your employment termination date for all purposes,
meaning you will no longer be entitled to any further compensation, monies or
other benefits from the Company, including coverage under any benefits plans or
programs sponsored by the Company.

2. Return of Property. Pursuant to Section 9 of your Employee Proprietary
Information and Invention Assignment Agreement (“Confidentiality Agreement”)
executed June 30, 2016, you must execute the Termination Certificate attached as
Schedule B to your Confidentiality Agreement. A copy of your signed
Confidentiality Agreement is attached hereto as Exhibit 2. Your signatures on
this Agreement and on your Termination Certificate constitute your certification
that by the Separation Date, you will have returned all documents and property
provided to you by the Company, including but not limited to your Company issued
laptop and other electronic and/or storage devices, all office files and all
electronic files. Company electronic files stored on any of your personal
storage devices shall be archived by you on the Company’s network and deleted
from all personal devices. Any Company-issued laptop and all other
Company-issued electronic and/or storage devices shall be returned with all
files intact.

3. Employee Representations. In exchange for the consideration described in
Section 4, which you acknowledge to be good and valuable consideration for your
obligations under this Agreement (including the General Release set forth in
Exhibit 1), you hereby represent that you intend to irrevocably and
unconditionally fully and forever release and discharge any and all claims you
may have, have ever had or may in the future have, against the Company arising
out of, or in any way related to your hire, benefits, employment or separation
from employment with

 

1



--------------------------------------------------------------------------------

the Company, as further explained and in accordance with the General Release.
You specifically represent, warrant and confirm that: (a) you have no claims,
complaints or actions of any kind filed against the Company with any court of
law, or local, state or federal government or agency; (b) you have been properly
paid for all wages owed by the Company, and that all commissions, bonuses and
other compensation due to you have been paid, through and including the
Execution Date above, with the exception of any vested benefits under any of the
Company’s employee benefit plans, which shall be governed by the terms of the
applicable plan document and award agreements; and (c) you have not engaged in,
and are not aware of, any unlawful conduct in relation to the business of the
Company or violations of the Company’s policies or procedures. If any of these
statements are not true, you cannot sign this Agreement and must notify the
Company immediately, in writing, of the statements that are not true. Such
notice will not automatically disqualify you from receiving these benefits, but
will require the Company’s review and consideration.

4. Separation Benefits. In consideration for your execution, non-revocation of,
and compliance with this Agreement, including the General Release, the Company
agrees to provide the following benefits:

(a) The Company will pay you the sum of One Hundred Twenty Four Thousand Six
Hundred Sixty Seven Dollars and Sixty-seven Cents ($124,666.67) (“Severance
Pay”), which is the equivalent of four (4) months of your base salary. The
Company shall pay you the Severance Pay less all applicable withholdings as
required by law.

(b) The Company will also pay you the sum of Six Thousand Seven Hundred Twenty
One Dollars and Sixty Cents ($6721.60) (“Additional Benefits Payment”). The
Company shall pay you the Additional Benefits Payment less all applicable
withholdings as required by law.

You understand, acknowledge and agree that these benefits exceed what you are
otherwise entitled to receive upon separation from employment, and that these
benefits are in exchange for your executing and complying with this Agreement,
and for your executing, not revoking, and complying with the General Release.
You further acknowledge that you have no entitlement to any additional payment
or consideration not specifically set forth in this Agreement.

Your eligibility for any severance payments and other benefits under this
Agreement is conditioned on your executing the General Release and delivering it
to the Company within twenty-one (21) days after the Separation Date and not
revoking any part of the General Release during any applicable statutory
revocation period. You acknowledge and agree that your eligibility for such
payments and other benefits is conditioned on your complying, and continuing to
comply, with this Agreement, including the General Release.

The General Release shall become effective on the eighth (8th) day after you
execute it (the “Effective Date”). The Company will pay you the Severance Pay
and Additional Benefits Payment set forth above within seven (7) business days
after the Effective Date, provided that you do not revoke any part of the
General Release. No payment under this Agreement shall be made before the
Effective Date.

 

2



--------------------------------------------------------------------------------

5. Reminder and Acknowledgement of Post-termination Confidentiality Obligations.

(a) Acknowledgment. You reaffirm and agree to observe and abide by the terms of
your Confidentiality Agreement, executed June 30, 2016. You understand and
acknowledge that by virtue of your employment with the Company, you had access
to and knowledge of “Proprietary Information” (as that term is defined in
Section 2(a) of your Confidentiality Agreement), you were in a position of trust
and confidence with the Company, and you benefitted from the Company’s goodwill.
You understand and acknowledge that the Company invested significant time and
expense in developing the Proprietary Information and goodwill.

You further understand and acknowledge that the restrictive covenants
articulated in your Confidentiality Agreement are necessary to protect the
Company’s legitimate business interests in its Proprietary Information and
goodwill. You further understand and acknowledge that the Company’s ability to
reserve these for its exclusive knowledge and use is of great competitive
importance and commercial value to the Company and that the Company would be
irreparably harmed if you violate your contractual obligations set forth in your
Confidentiality Agreement.

The Parties understand and agree that notwithstanding any other provision in
this Agreement, nothing in this Agreement prohibits or restricts you (or your
attorney) from initiating communications directly with, or responding to any
inquiry from, or reporting an alleged violation of law to, or providing
testimony before, the SEC, FINRA, any other self-regulatory organization or any
other state or federal regulatory authority, regarding Proprietary Information
that pertains to any allegation of violations of any federal or state laws,
rules or regulations.

(b) 18 U.S.C. § 1833(b) Notice. The Company hereby provides you with notice that
18 U.S.C. § 1833(b) states as follows:

“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that—(A) is
made—(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.”

Accordingly, notwithstanding anything to the contrary in this Agreement or in
your Confidentiality Agreement, you understand that you have the right to
disclose in confidence trade secrets to Federal, State, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law. You understand that you also have the right to
disclose trade secrets in a document filed in a lawsuit or other proceeding, but

 

3



--------------------------------------------------------------------------------

only if the filing is made under seal and protected from public disclosure. You
understand and acknowledge that nothing in this Agreement or in your
Confidentiality Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b).

(c) Duration of Confidentiality Obligations. You understand and acknowledge that
your obligations under your Confidentiality Agreement with regard to any
particular Proprietary Information continue during and after your employment by
the Company until such time as such Proprietary Information has become public
knowledge other than as a result of your breach of this Agreement or breach by
those acting in concert with you or on your behalf.

(d) Non-Interference. You agree and covenant that you will not use the Company’s
Proprietary Information or trade secrets to directly or indirectly interrupt,
disturb or interfere with the relationships of the Company with any client,
consultant or other business partner, or to compete unfairly with the Company.

6. Non-disparagement. You agree and covenant that you shall not at any time
make, publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning the Company
or its businesses, or any of its employees, officers, partners, and existing and
prospective investors and other associated third parties, now or in the future.

This Section 6 does not, in any way, restrict or impede you from exercising
protected rights to the extent that such rights cannot be waived by agreement or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation or order. You
shall promptly provide written notice of any such order to the Company’s General
Counsel.

7. No Cooperation. You agree and covenant that you shall not assist, support or
in any other way cooperate in the initiation or prosecution of any action or
proceeding against the Company, except if compelled to do so by legal process.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges or
complaints against any of the Released Parties, you shall state no more than
that you cannot provide counsel or assistance. Nothing in this Section 7 is
intended to or shall limit your right to communicate or cooperate with any
government agency or to report an alleged violation of law to any government
agency.

8. Confidentiality. You agree and covenant that you shall not disclose any of
the terms of or amount paid under this Agreement or the negotiation thereof to
any individual or entity; provided, however, that you will not be prohibited
from making disclosures to your attorney, tax advisors and/or immediate family
members, or as may be required by law.

 

4



--------------------------------------------------------------------------------

This Section 8 does not, in any way, restrict or impede you from exercising
protected rights to the extent that such rights cannot be waived by agreement or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation or order. You
shall promptly provide written notice of any such order to the Company’s General
Counsel.

Notwithstanding any of the foregoing, any non-disclosure provision in this
Agreement does not prohibit or restrict you (or your attorney) from initiating
communications directly with, or responding to any inquiry from, or reporting an
alleged violation of law to, or providing testimony before, the Securities and
Exchange Commission (SEC), the Financial Industry Regulatory Authority (FINRA),
any other self-regulatory organization or any other state or federal regulatory
authority, regarding this Agreement or its underlying facts or circumstances.

9. Remedies. In the event of a breach or threatened breach by you of any of the
provisions of this Agreement (including the General Release), you hereby consent
and agree that the Company shall be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages or other
available forms of relief.

Should you fail to abide by any of the terms of this Agreement or
post-termination obligations contained herein, or if you revoke the ADEA release
contained in Paragraph 6 of the General Release within the seven-day period
referenced therein, the Company may, in addition to any other remedies it may
have, reclaim any amounts paid to you under the provisions of this Agreement or
terminate any benefits or payments that are later due under this Agreement,
without waiving the releases provided herein.

10. Successors and Assigns.

(a) Assignment by the Employer. The Company may assign this Agreement (including
the General Release) to any subsidiary or corporate affiliate, or to any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company. This Agreement (including the General Release) shall
inure to the benefit of the Company and permitted successors and assigns.

(b) No Assignment by the Employee. You may not assign this Agreement or any part
hereof, it being understood that this Agreement is personal to you. Any
purported assignment by you shall be null and void from the initial date of
purported assignment.

11. Governing Law: Jurisdiction and Venue. This Agreement (including the General
Release), for all purposes, shall be construed in accordance with the laws of
California without regard to

 

5



--------------------------------------------------------------------------------

conflicts-of-law principles. Any action or proceeding by either of the Parties
to enforce this Agreement (including the General Release) shall be brought only
in any state or federal court located in the state of California, county of San
Mateo. The Parties hereby irrevocably submit to the exclusive jurisdiction of
such courts and waive the defense of inconvenient forum to the maintenance of
any such action or proceeding in such venue.

12. Entire Agreement. Except as specifically provided herein, this Agreement
(including the General Release) contains all the understandings and
representations between you and the Company pertaining to the subject matter
hereof and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter. The Parties mutually agree that the Agreement, including the
General Release, can be specifically enforced in court and can be cited as
evidence in legal proceedings alleging breach of the Agreement or the General
Release. Nothing herein modifies, supersedes, voids or otherwise alters your
pre-existing contractual obligations set forth in your Confidentiality
Agreement, executed June 30, 2016.

13. Modification and Waiver. No provision of this Agreement (including the
General Release) may be amended or modified unless such amendment or
modification is agreed to in writing and signed by the Employee and by an
authorized executive of the Company. No waiver by either of the Parties of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by the other party hereto shall be deemed a waiver of any
similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either of the Parties in
exercising any right, power or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power or privilege.

14. Severability. Should any provision of this Agreement, including any
provision of the General Release, be held by a court of competent jurisdiction
to be enforceable only if modified, or if any portion of this Agreement or the
General Release shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, including the
General Release, the balance of which shall continue to be binding upon the
Parties with any such modification to become a part hereof and treated as though
originally set forth in this Agreement and the General Release.

The Parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement (including the General
Release) in lieu of severing such unenforceable provision in its entirety,
whether by rewriting the offending provision, deleting any or all of the
offending provision, adding additional language to this Agreement (including the
General Release) or by making such other modifications as it deems warranted to
carry out the intent and agreement of the Parties as embodied herein to the
maximum extent permitted by law.

The Parties expressly agree that this Agreement (including the General Release)
as so modified by the court shall be binding upon and enforceable against each
of them. In any event, should

 

6



--------------------------------------------------------------------------------

one or more of the provisions of this Agreement (including the General Release)
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions hereof, and
if such provision or provisions are not modified as provided above, this
Agreement (including the General Release) shall be construed as if such invalid,
illegal or unenforceable provisions had not been set forth herein.

15. Captions. Captions and headings of the sections and paragraphs of this
Agreement (including the General Release) are intended solely for convenience
and no provision is to be construed by reference to the caption or heading of
any section or paragraph.

16. Counterparts. This Agreement (including the General Release) may be executed
in counterparts, each of which shall be deemed an original, but all of which
taken together shall constitute one and the same instrument.

17. Nonadmission. Nothing in this Agreement (including the General Release)
shall be construed as an admission of wrongdoing or liability on the part of the
Company.

18. Notices. All notices under this Agreement (including the General Release)
must be given in writing and directed to the addresses indicated in this
Agreement or any other address designated in writing by either party. All
written notices to Adverum Biotechnologies, Inc. must be directed to Adverum’s
General Counsel, at the following address: 1035 O’Brien Drive, Menlo Park,
California 94025.

19. Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (Section 409A) or an exemption
thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by you on account of non-compliance with Section 409A.

 

7



--------------------------------------------------------------------------------

20. Acknowledgment of Full Understanding. YOU ACKNOWLEDGE AND AGREE THAT YOU
HAVE FULLY READ, UNDERSTAND AND VOLUNTARILY ENTER INTO THIS AGREEMENT AND AGREE
TO ABIDE BY IT. YOU ACKNOWLEDGE AND AGREE THAT YOU HAVE HAD AN OPPORTUNITY TO
ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF YOUR CHOICE BEFORE SIGNING THIS
AGREEMENT.

Date Delivered to Employee: August 31, 2017

Date Executed             9/1/2017            

EMPLOYEE

Signature: /s/ Samuel B. Barone

Name: Samuel Barone

Adverum Biotechnologies, Inc.

By: /s/ Amber Salzman

Name: Amber Salzman

Title: President and Chief Executive Officer

 

8



--------------------------------------------------------------------------------

Exhibit 1

General Release of Claims

Samuel Barone (“you”) and Adverum Biotechnologies, Inc. (“Adverum” or the
“Company”) (collectively, the “Parties”) have agreed to enter into this General
Release of Claims (“General Release”) as follows:

1. Execution of Release. Eight (8) days after you sign this General Release
(which you may sign no earlier than September 8, 2017, the last day of your
employment with the Company (the “Separation Date”)) and deliver this General
Release to the Company, you will become eligible to receive separation benefits
in accordance with (and subject to) the terms of your Separation Agreement with
the Company executed on the Execution Date of the Separation Agreement (the
“Agreement”).

2. Employee Representations. You specifically represent, warrant and confirm:
(a) that you have no claims, complaints or actions of any kind filed against the
Company with any court of law, or local, state, federal or national government
or agency; (b) that you have been properly paid for all hours worked for the
Company, and that all wages, commissions, bonuses and other compensation due to
you have been paid, including the final payment of your salary and payment for
any accrued but unused vacation or paid time off through and including the last
day of your employment with the Company, with the exception of any vested
benefits under any of the Company’s employee benefit plans, which shall be
governed by the terms of the applicable plan document and award agreements; and
(c) that you have not engaged in, and are not aware of, any unlawful conduct in
relation to the business of the Company.

3. Release. In exchange for the consideration provided in the Agreement, you and
your heirs, executors, representatives, agents, insurers, administrators,
successors and assigns (the “Releasors”) hereby forever generally and completely
release and discharge the Company, its parents, predecessors, subsidiaries and
affiliates, all current and former directors, officers, partners (both general
and limited), employees and agents of the Company, its parents, subsidiaries and
affiliates (the “Released Parties”), of and from any and all claims and demands
of every kind and nature, in law, equity or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed, and in particular of and
from all claims and demands of every kind and nature, known and unknown,
suspected and unsuspected, disclosed and undisclosed, for damages actual,
consequential and exemplary, past, present and future, arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the date you execute this General Release, including but not limited
to all claims and demands arising out of or in any way connected with your
employment with the Company or the termination of that employment; claims for
damages, penalties, interest, attorneys’ fees, costs or any other relief
pursuant to any federal, state or local law, statute or cause of action,
including (without limitation) Title VII of the Civil Rights Act, as amended,
the Age Discrimination in Employment Act, as amended (“ADEA”), the Americans
with Disabilities Act, as amended, the Family and Medical Leave Act, as amended,
Section 1981 of U.S.C. Title 42, the Sarbanes-Oxley Act of 2002, as amended, the
Worker Adjustment and Retraining Notification Act, as amended, the National
Labor Relations Act, as amended, the Genetic Information Nondiscrimination Act
of 2008, the California Labor Code and regulations promulgated

 

9



--------------------------------------------------------------------------------

thereunder (except as set forth in Section 4(b) below), the California
Business & Professions Code (including, but not limited to, section 17200
thereof), the California Fair Employment and Housing Act, as amended, the
California Family Rights Act, and any other Federal, state or local law
(statutory, regulatory or otherwise) that may be legally waived and released;
and any tort and/or contract claims, including, but not limited to, any claims
under the CiC Agreement, and any claims of wrongful discharge, defamation,
emotional distress, tortious interference with contract, invasion of privacy,
nonphysical injury, personal injury or sickness or any other harm.

4. Excluded Claims. The general release of claims in Paragraph 3 above excludes,
and you do not waive, release or discharge any (i) right to file an
administrative charge or complaint with the Equal Employment Opportunity
Commission or other administrative agency, or to participate in any agency
investigation; (ii) claims under state workers’ compensation or unemployment
laws; or (iii) indemnification rights you have against the Company, and/or any
other claims that cannot be waived by law. With respect to (i), you do, however,
waive any right to recover money or other personal relief in connection with
such any such agency charge or investigation. You also waive your right to
recover money or other personal relief in connection with a charge filed by any
other individual or by the Equal Employment Opportunity Commission or any other
federal, state or local agency, except where such a waiver is prohibited.

5. Waiver of California Civil Code Section 1542. You understand that you may
later discover claims or facts that may be different from, or in addition to,
those which you now know or believe to exist with regards to the subject matter
of this General Release, and which, if known at the time of signing this General
Release, may have materially affected this General Release or your decision to
enter into it. Nevertheless, you hereby waive any right or claim that might
arise as a result of such different or additional claims or facts. You have been
fully advised of the contents of section 1542 of the Civil Code of the State of
California, and that section and the benefits thereof are hereby expressly
waived. Section 1542 reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

You expressly waive and relinquish all rights and benefits under section 1542,
and under any law or principle of similar effect in any other jurisdiction, with
respect to the release contemplated by this General Release.

6. Specific Release of ADEA Claims. In further consideration of the payments and
benefits provided to you under the Agreement, the Releasors hereby
unconditionally release and forever discharge the Released Parties from any and
all claims and demands that the Releasors may have as of the date you sign this
Agreement arising under the ADEA. By signing this General Release, you hereby
acknowledge and confirm that: (i) in connection with your termination of
employment, you have been advised by the Company to consult with an attorney of
your choice before signing the Agreement and this General Release to have the
attorney explain the terms and effect of signing this General Release, including
your release of claims under the ADEA; (ii) you were given no less than
twenty-one (21) days to consider the terms of this General

 

10



--------------------------------------------------------------------------------

Release and consult with an attorney of your choice, although you may sign it
sooner if desired; (iii) you are providing this General Release in exchange for
consideration in addition to that which you are already entitled; (iv) you
understand that you have seven (7) days from the date of signing this General
Release to revoke the release in this Paragraph 6 by providing the Company with
a written notice of your revocation of the release and waiver contained in this
Paragraph to the Company’s General Counsel, at the following address: 1035
O’Brien Drive, Menlo Park, California 94025, before the end of such seven-day
period; (v) you understand that this General Release does not apply to rights
and claims that may arise after the date on which you sign this General Release
and (vi) you knowingly and voluntarily accept the terms of this General Release.

7. Effectiveness. In order to become effective, this General Release must be
executed by you no earlier than the Separation Date and no later than twenty-one
(21) days after the Separation Date, and must not be revoked during the seven
(7)-day revocation period following execution of this General Release by you.
Your right to receive severance pay and other benefits under the Agreement is
conditioned upon your execution and non-revocation of this General Release.

8. Acknowledgment of Full Understanding. YOU ACKNOWLEDGE AND AGREE THAT YOU HAVE
FULLY READ, UNDERSTAND AND VOLUNTARILY ENTER INTO THIS GENERAL RELEASE AND AGREE
TO ABIDE BY IT. YOU ACKNOWLEDGE AND AGREE THAT YOU HAVE HAD AN OPPORTUNITY TO
ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF YOUR CHOICE BEFORE SIGNING THIS
GENERAL RELEASE. YOU FURTHER ACKNOWLEDGE THAT YOUR SIGNATURE BELOW IS AN
AGREEMENT TO RELEASE THE COMPANY FROM ANY AND ALL CLAIMS.

 

Date Executed    

 

EMPLOYEE Signature:     Name: Samuel Barone

 

Adverum Biotechnologies, Inc. By:     Name:     Title:    

 

11



--------------------------------------------------------------------------------

Exhibit 2

Employee Proprietary Information and Invention Assignment Agreement



--------------------------------------------------------------------------------

Adverum Biotechnologies, Inc.

1035 O’Brien Drive

Menlo Park, CA 94025

O: 650.272.6269

 

ADVERUM BIOTECHNOLOGIES, INC.

EMPLOYEE PROPRIETARY INFORMATION AND

INVENTION ASSIGNMENT AGREEMENT

Employee Name: Dr. Samuel Barone

In consideration of my employment by Adverum Biotechnologies, Inc. (the
“Company”), I hereby agree to the restrictions and obligations placed by the
Company on my use and development of certain information, technology, ideas,
inventions and other materials, as set forth in this Employee Proprietary
Information and Invention Assignment Agreement (the “Agreement”).

1.    At-Will Employment. I acknowledge that nothing in this Agreement will be
construed to imply that the term of my employment is guaranteed for any period
of time. Unless otherwise stated in a written agreement signed by a duly
authorized representative of the Company other than me, my employment is
“at-will” and may be terminated with or without cause and with or without
notice.

2.    Proprietary Information.

(a)    Definition. I understand that the term “Proprietary Information” in this
Agreement means any and all information and materials, in whatever form,
tangible or intangible, whether disclosed to or learned or developed by me
before or after the execution of this Agreement, whether or not marked or
identified as confidential or proprietary, pertaining in any manner to the
business of or used by the Company and its affiliates, or pertaining in any
manner to any person or entity to whom the Company owes a duty of
confidentiality, including: (i) information regarding physical or chemical or
biological materials (such as, but not limited to, reagents, gene sequences,
nucleic acids, cell lines, media, antibodies, compounds, c-DNAs, antisense
nucleotides, proteins and vectors) and techniques for their handling and use;
(ii) research, development, technical or engineering information, know-how, data
processing or computer software, programs, tools, data, designs, diagrams,
drawings, schematics, sketches or other visual representations, plans, projects,
manuals, documents, files, photographs, results, specifications, trade secrets,
inventions, discoveries, compositions, ideas, concepts, structures,
improvements, products, prototypes, instruments, machinery, equipment,
processes, assays, formulas, algorithms, methods, techniques, works in process,
systems, technologies, disclosures, applications and other materials;
(iii) information concerning or resulting from research and development projects
and other projects (such as, but not limited to, preclinical and clinical data,
design details and specifications, engineering information, and work in
process); (iv) financial information and materials, including, without
limitation, information and materials relating to costs, vendors, suppliers,
licensors, profits, markets, sales, distributors, joint venture partners,
customers, subscribers, members and bids, whether existing or potential;
(v) business and marketing information and materials, including, without
limitation, information and materials relating to future development and new
product concepts; (vi) personnel files and information about compensation,
benefits and other terms of employment of the Company’s other employees and
independent contractors; and (vii) any other information or materials relating
to the past, present, planned or foreseeable business, products, developments,
technology or activities of the Company.

(b)    Exclusions. Proprietary Information does not include any information or
materials that I can prove by written evidence (i) is or becomes publicly known
through lawful means and without breach of this Agreement by me; (ii) was
rightfully in my possession or part of my general knowledge prior to my
employment by the Company; or (iii) is disclosed to me without confidential or
proprietary restrictions by a third party who rightfully possesses the
information or materials without



--------------------------------------------------------------------------------

Adverum Biotechnologies, Inc.

1035 O’Brien Drive

Menlo Park, CA 94025

O: 650.272.6269

 

confidential or proprietary restrictions. However, to the extent the Company
owes a duty of confidentiality to a third party with respect to such
information, idea or material, such information, idea or material will continue
to be Proprietary Information until such time as the Company’s duty of
confidentiality terminates or expires. If I am uncertain as to whether
particular information or materials are Proprietary Information, I will request
the Company’s written opinion as to their status.

(c)    Prior Knowledge. Except as disclosed on Schedule A to this Agreement, to
my knowledge, I have no information or materials pertaining in any manner to the
business of or used by the Company and its affiliates, other than information I
have learned from the Company in the course of being hired and employed.

3.    Restrictions on Proprietary Information.

(a)    Restrictions on Use and Disclosure. I agree that, during my employment
and at all times thereafter, I will hold the Proprietary Information in strict
confidence and I will not use, reproduce, disclose or deliver, directly or
indirectly, any Proprietary Information except to the extent necessary to
perform my duties as an employee of the Company or as permitted by a duly
authorized representative of the Company. I will use my best efforts to prevent
the unauthorized use, reproduction, disclosure or delivery of Proprietary
Information by others.

(b)    Location. I agree to maintain at my work station and/or any other place
under my control only such Proprietary Information as I have a current “need to
know.” I agree to return to the appropriate person or location or otherwise
properly dispose of Proprietary Information once that need to know no longer
exists.

(c)    Third Party Information. I recognize that the Company has received and
will receive Proprietary Information from third parties to whom or which the
Company owes a duty of confidentiality. In addition to the restrictions set
forth in this Section 3, I will not use, reproduce, disclose or deliver such
Proprietary Information except as permitted by the Company’s agreement with such
third party.

(d)    Interference with Business. I agree that I will not, during my employment
or for a period of one year following termination of my employment with the
Company for any reason, directly or indirectly solicit, induce, recruit, or
encourage any officer, director, employee, independent contractor or consultant
of the Company who was employed by or affiliated with the Company at the time of
my termination to leave the Company or terminate his or her employment or
relationship with the Company. I further agree that during the term of my
employment with the Company, I will not solicit the business of any customer or
client of the Company on my own behalf or on behalf of any person or entity
other than the Company.

(e)    18 U.S.C. § 1833(b) Notice. The Company hereby provides notice that 18
U.S.C. § 1833(b) states as follows:

“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that-(A) is
made-(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.”

 

2



--------------------------------------------------------------------------------

Adverum Biotechnologies, Inc.

1035 O’Brien Drive

Menlo Park, CA 94025

O: 650.272.6269

 

Accordingly, notwithstanding anything to the contrary in this Agreement, I
understand that I have the right to disclose in confidence trade secrets to
Federal, State, and local government officials, or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law. I understand
that I also have the right to disclose trade secrets in a document filed in a
lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure. I understand and acknowledge that nothing in
this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by 18
U.S.C. § 1833(b).

I understand and agree that nothing in this Section 3 limits or modifies in any
way my duties under any other Section of this Agreement or any applicable law
regarding the Company’s Proprietary Information.

4.    Privacy; Protection of Personal Information.

(a)    Privacy. I acknowledge that the Company may access all information and
materials generated, received or maintained by or for me on the premises or
equipment of the Company (including, without limitation, computer systems and
electronic or voice mail systems), and I hereby waive any privacy rights I may
have with respect to such information and materials.

(b)    Protection of Personal Information. During my employment with the Company
and thereafter, I will hold Personal Information in the strictest confidence and
will not disclose or use Personal Information about other individuals, except in
connection with my work for the Company, or unless expressly authorized in
writing by an authorized representative of the Company. I understand that there
are laws in the United States and other countries that protect Personal
Information, and that I must not use Personal Information about other
individuals other than for the purposes for which it was originally used or make
any disclosures of other individuals’ Personal Information to any third party or
from one country to another without prior approval of an authorized
representative of the Company. I understand that nothing in this Agreement
prevents me from discussing my wages or other terms and conditions of my
employment with coworkers or others, unless such discussion would be for the
purpose of engaging in unfair competition or other unlawful conduct.

(c)    Definition of Personal Information. “Personal Information” means
personally identifiable information about employees, independent contractors or
third party individuals, including names, addresses, telephone or facsimile
numbers, Social Security Numbers, background information, credit card or banking
information, health information, that I receive in connection with performing my
duties for the Company.

5.    Inventions.

(a)    Definitions.

(i)    I understand that the term “Inventions” in this Agreement means any and
all ideas, concepts, inventions, discoveries, developments, modifications,
improvements, know-how, trade secrets, data, designs, diagrams, plans,
specifications, methods, processes, techniques, formulas, formulations,
organisms, plasmids, cosmids, bacteriophages, expression vectors, cells, cell
lines, tissues, materials, substrates, media, delivery methods or transfection
methods, assays, compounds, peptides, proteins, DNA, RNA, and their constructs,
and sequence, genomic, and structural information relating thereto, crystals,
optically active materials, ceramics, metals, metal oxides, and organic and
inorganic chemical, biological and other material and their progeny, clones and
derivatives, salt forms, algorithms, tools, works of authorship, derivative
works, software, content, textual or artistic works, mask works, video,
graphics, sound recordings, structures, products, prototypes, systems,
applications, creations and technologies in any stage of development, whether or
not patentable or reduced to practice and whether or not copyrightable.

 

3



--------------------------------------------------------------------------------

Adverum Biotechnologies, Inc.

1035 O’Brien Drive

Menlo Park, CA 94025

O: 650.272.6269

 

(ii)    I understand that the term “Intellectual Property Rights” in this
Agreement means any and all (A) patents, utility models, industrial rights and
similar intellectual property rights registered or applied for in the United
States and all other countries throughout the world (including all reissues,
divisions, continuations, continuations-in-part, renewals, extensions and
reexaminations thereof); (B) rights in trademarks, service marks, trade dress,
logos, domain names, rights of publicity, trade names and corporate names
(whether or not registered) in the United States and all other countries
throughout the world, including all registrations and applications for
registration of the foregoing and all goodwill related thereto; (C) copyrights
(whether or not registered) and rights in works of authorship, databases and
mask works, and registrations and applications for registration thereof in the
United States and all other countries throughout the world, including all
renewals, extensions, reversions or restorations associated with such
copyrights, now or hereafter provided by law, regardless of the medium of
fixation or means of expression; (D) rights in trade secrets and other
confidential information and know-how in the United States and all other
countries throughout the world; (E) other intellectual property or proprietary
rights in the United States and all other countries throughout the world,
including all neighboring rights and sui generis rights; (F) rights to apply
for, file, register establish, maintain, extend or renew any of the foregoing;
(G) rights to enforce and protect any of the foregoing, including the right to
bring legal actions for past, present and future infringement, misappropriation
or other violations of any of the foregoing; and (H) rights to transfer and
grant licenses and other rights with respect to any of the foregoing, in the
Company’s sole discretion and without a duty of accounting.

(b)    Assignment. I hereby assign, and agree to assign automatically upon
creation, to the Company, without additional compensation, my entire right,
title and interest (including, without limitation, all Intellectual Property
Rights) in and to (a) all Inventions that are made, conceived, discovered or
developed by me (either alone or jointly with others), or result from or are
suggested by any work performed by me (either alone or jointly with others) for
or on behalf of the Company or its affiliates, (i) during the period of my
employment with the Company, whether before or after the execution of this
Agreement and whether or not made, conceived, discovered or developed during
regular business hours, or (ii) during or after the period of my employment with
the Company, whether before or after the execution of this Agreement, if based
on or using Proprietary Information or otherwise in connection with my
activities as an employee of the Company (collectively, the “Company
Inventions”), and (b) all benefits, privileges, causes of action and remedies
relating to the Company Inventions, whether before or hereafter accrued
(including, without limitation, the exclusive rights to apply for and maintain
all registrations, renewals and/or extensions; to sue for all past, present or
future infringements or other violations of any rights in the Invention; and to
settle and retain proceeds from any such actions), free and clear of all liens
and encumbrances. I agree that all such Company Inventions are the sole property
of the Company or any other entity designated by it, and all Intellectual
Property Rights will vest in and inure to the benefit of the Company or such
other entity. I agree and acknowledge that all copyrightable Company Inventions
will be considered works made for hire prepared within the scope of my
employment. THIS PARAGRAPH DOES NOT APPLY TO ANY INVENTION WHICH QUALIFIES FULLY
UNDER THE PROVISIONS OF SECTION 2870 OF THE LABOR CODE OF THE STATE OF
CALIFORNIA, A COPY OF WHICH IS ATTACHED TO THIS AGREEMENT AS EXHIBIT 1. I
understand that nothing in this Agreement is intended to expand the scope of
protection provided me by Sections 2870 through 2872 of the California Labor
Code.

(c)    License. If, under applicable law notwithstanding the foregoing, I retain
any right, title or interest (including any Intellectual Property Right) with
respect to any Company Invention, I hereby grant and agree to grant to the
Company, without any limitations or additional remuneration, a

 

4



--------------------------------------------------------------------------------

Adverum Biotechnologies, Inc.

1035 O’Brien Drive

Menlo Park, CA 94025

O: 650.272.6269

 

worldwide, exclusive, royalty-free, irrevocable, perpetual, transferable and
sublicenseable (through multiple tiers) license to make, have made, use, import,
sell, offer to sell, practice any method or process in connection with, copy,
distribute, prepare derivative works of, display, perform and otherwise exploit
such Company Invention and I agree not to make any claim against the Company or
its affiliates, suppliers or customers with respect to such Company Invention.

(d)    Records; Disclosure. I agree to keep and maintain adequate and current
written records regarding all Inventions made, conceived, discovered or
developed by me (either alone or jointly with others) during my period of
employment or after the termination of my employment if based on or using
Proprietary Information or otherwise in connection with my activities as an
employee of the Company. I agree to make available such records and disclose
promptly and fully in writing to the Company all such Inventions, regardless of
whether I believe the Invention is a Company Invention subject to this Agreement
or qualifies fully under the provisions of Section 2870(a) of the California
Labor Code, and the Company will examine such disclosure in confidence to make
such determination. Any such records related to Company Inventions will be the
sole property of the Company.

(e)    Assistance and Cooperation. I agree to cooperate with and assist the
Company, and perform, during and after my employment, all acts deemed necessary
or desirable by the Company, to apply for, obtain, establish, perfect, maintain,
evidence, enforce or otherwise protect any of the full benefits, enjoyment,
right, title and interest throughout the world in the Company Inventions. Such
acts may include, but are not limited to, execution of assignments of title and
other documents and assistance or cooperation in legal proceedings. Should the
Company be unable to secure my signature on any such document, whether due to my
mental or physical incapacity or any other cause, I hereby irrevocably designate
and appoint the Company and each of its duly authorized representatives as my
agent and attorney-in-fact, with full power of substitution and delegation, to
undertake such acts in my name as if executed and delivered by me (which
appointment is coupled with an interest), and I waive and quitclaim to the
Company any and all claims of any nature whatsoever that I may have or may later
have for infringement of any Intellectual Property Rights in or to the Company
Inventions.

(f)    Moral Rights. To the extent allowed by applicable law, the assignment of
the Company Inventions includes all rights of paternity, integrity, disclosure
and withdrawal and any other rights that may be known as or referred to as
“moral rights,” “artist’s rights,” “droit moral,” or the like (collectively
“Moral Rights”). To the extent I retain any such Moral Rights under applicable
law, I hereby waive and agree not to institute, support, maintain or permit any
action or proceeding on the basis of, or otherwise assert, such Moral Rights. I
hereby authorize the Company to publish the Company Inventions in the Company’s
sole discretion with or without attributing any of the foregoing to me or
identifying me in connection therewith and regardless of the effect on such
Company Inventions or my relationship thereto. I agree to ratify and consent to
any action that may be taken or authorized by the Company with respect to such
Company Inventions, and I will confirm any such ratifications and consents from
time to time as requested by the Company.

(g)    Excluded Inventions. I agree to identify in Schedule A all Inventions, if
any, that I wish to exclude from the scope of this Agreement, including all
Inventions made, conceived, discovered or developed (either alone or jointly
with others) prior to my employment by the Company (collectively, “Excluded
Inventions”). I represent and warrant that such list is complete and accurate,
and I understand that by not listing an Invention I am acknowledging that such
Invention was not made, conceived, discovered or developed prior to my
employment by the Company.

(h)    Employee Inventions and Third Party Inventions. I will not, without prior
written approval by the Company, make any disclosure to the Company of or
incorporate into Company property

 

5



--------------------------------------------------------------------------------

Adverum Biotechnologies, Inc.

1035 O’Brien Drive

Menlo Park, CA 94025

O: 650.272.6269

 

or Company Inventions any Invention owned by me or in which I have an interest
(“Employee Invention”) or owned by a third party (“Third Party Invention”). If,
in the course of my employment with the Company, I make any disclosure to the
Company of or incorporate into Company property or Company Inventions an
Employee Invention, with or without Company approval, I hereby grant and agree
to grant to the Company a worldwide, nonexclusive, royalty-free, irrevocable,
perpetual, transferable and sublicenseable (through multiple tiers) license to
make, have made, use, import, sell, offer to sell, practice any method or
process in connection with, copy, distribute, prepare derivative works of,
display, perform and otherwise exploit such Employee Invention and I agree not
to make any claim against the Company or its affiliates, suppliers or customers
with respect to any such Employee Invention.

(i)    Representations; Warranties and Covenants. I represent, warrant and
covenant that: (i) I have the right to grant the rights and assignments granted
herein, without the need for any assignments, releases, consents, approvals,
immunities or other rights not yet obtained; (ii) any Company Inventions that
are copyrightable works are my original works of authorship; and (iii) neither
the Company Inventions nor any element thereof are subject to any restrictions
or to any mortgages, liens, pledges, security interests, encumbrances or
encroachments.

(j)    Adequate Consideration. I acknowledge that the Company Inventions and the
associated Intellectual Property Rights may have substantial economic value,
that any and all proceeds resulting from use and exploitation thereof will
belong solely to the Company, and that the salary and other compensation I
receive from the Company for my employment with the Company includes fair and
adequate consideration for all assignments, licenses and waivers hereunder.

6.    Prohibition on Disclosure or Use of Third Party Confidential Information.
I will not disclose to the Company or induce the Company to use any
confidential, proprietary or trade secret information or materials belonging to
others (including without limitation any former employers) at any time, nor will
I use any such information or materials in the course of my employment with the
Company. I acknowledge that no officer or other employee or representative of
the Company has requested or instructed me to disclose or use any such
information or materials, and I will immediately inform my supervisor in the
event I believe that my work at the Company would make it difficult for me not
to disclose to the Company any such information or materials.

7.    No Conflicts; Former Agreements. I represent and warrant that I have no
other agreements or relationships with or commitments to any other person or
entity that conflict with my obligations to the Company as an employee of the
Company or under this Agreement, and that my employment and my performance of
the terms of this Agreement will not require me to violate any obligation to or
confidence with another. I agree I will not enter into any oral or written
agreement in conflict with this Agreement. Except as disclosed on Schedule A to
this Agreement, I represent and warrant that I have not entered into any other
agreements or relationships with or commitments to any other person or entity
regarding proprietary information or Inventions.

8.    Third Party and Government Contracts. I understand that the Company has or
may enter into contracts with other persons or entities, including the United
States government or its agents, under which certain Intellectual Property
Rights will be required to be protected, assigned, licensed, or otherwise
transferred. I hereby agree to be bound by all such agreements, and to execute
such other documents and agreements as are necessary to enable the Company to
meet its obligations under any such contracts.

9.    Termination; Return of Materials. I agree to promptly return all property
of the Company, including, without limitation, (a) all source code, books,
manuals, records, models, drawings,

 

6



--------------------------------------------------------------------------------

Adverum Biotechnologies, Inc.

1035 O’Brien Drive

Menlo Park, CA 94025

O: 650.272.6269

 

reports, notes, contracts, lists, blueprints, and other documents or materials
and all copies thereof, (b) all equipment furnished to or prepared by me in the
course of or incident to my employment, and (c) all written or tangible
materials containing Proprietary Information in my possession upon termination
of my employment for any reason or at any other time at the Company’s request.
Following my termination, I will not retain any written or other tangible
material containing any Proprietary Information or information pertaining to any
Company Invention. I understand that my obligations contained in this Agreement
will survive the termination of my employment and I will continue to make all
disclosures required of me by Section 5(b) above. In the event of the
termination of my employment, I agree, if requested by the Company, to sign and
deliver the Termination Certificate attached as Schedule B hereto. I agree that
after the termination of my employment, I will not enter into any agreement that
conflicts with my obligations under this Agreement and will inform any
subsequent employers of my obligations under this Agreement. The termination of
any employment or other agreement between the Company and me will not terminate
this Agreement and each and all of the terms and conditions hereof will survive
and remain in full force and effect.

10.    Remedies. I recognize that nothing in this Agreement is intended to limit
any remedy of the Company under prevailing law governing the protection of trade
secrets or other Intellectual Property Rights. In addition, I acknowledge that
any breach by me of this Agreement would cause irreparable injury to the Company
for which pecuniary compensation would not afford adequate relief and for which
it would be extremely difficult to ascertain the amount of compensation which
would afford adequate relief to the Company. Therefore, I agree that if I breach
any provision of this Agreement, the Company will be entitled to injunctive or
other equitable relief to remedy any breach or prevent any threatened breach of
this Agreement, without the necessity of posting bond or other security or
proving it has sustained any actual damage. This remedy will be in addition to
any other remedies available to the Company at law or in equity.

11.    Miscellaneous Provisions.

(a)    Assignment; Binding Effect. I acknowledge and agree that my performance
is personal hereunder, and that I will have no right to assign, delegate or
otherwise transfer and will not assign, delegate or otherwise transfer any
rights or obligations under this Agreement. Any such assignment, delegation or
other transfer will be null and void. This Agreement may be assigned or
transferred by the Company. Subject to the foregoing, this Agreement will inure
to the benefit of the Company and its affiliates, successors and assigns, and
will be binding on me and my heirs, executors, administrators, devisees,
spouses, agents, legal representatives and successors in interest.

(b)    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its conflict of law rules.

(c)    Jurisdiction. Except for actions for injunctive or other equitable
relief, which may be brought in any court of competent jurisdiction, any legal
suit, action or proceeding arising out of or relating to this Agreement will be
commenced in a federal court in the Northern District of California or in state
court in the County of San Mateo, California, and each party hereto irrevocably
submits to the exclusive jurisdiction and venue of any such court in any such
suit, action or proceeding.

(d)    Severability. If any provision of this Agreement, or application thereof
to any person, place, or circumstance, will be held by a court of competent
jurisdiction to be unenforceable, such provision will be enforced to the
greatest extent permitted by law and the remainder of this Agreement will remain
in full force and effect.

 

7



--------------------------------------------------------------------------------

Adverum Biotechnologies, Inc.

1035 O’Brien Drive

Menlo Park, CA 94025

O: 650.272.6269

 

(e)    Waivers. Delay or failure to exercise any right or remedy under this
Agreement will not constitute a waiver of such right or remedy. Any waiver of
any breach of this Agreement will not operate as a waiver of any subsequent
breaches. All rights or remedies specified for a party herein will be cumulative
and in addition to all other rights and remedies of the party hereunder or under
applicable law.

(f)    Interpretation. This Agreement will be construed as a whole, according to
its fair meaning, and not in favor of or against any party. Sections and section
headings contained in this Agreement are for reference purposes only, and will
not affect in any manner the meaning of interpretation of this Agreement.
Whenever the context requires, references to the singular will include the
plural and the plural the singular and any gender will include any other gender.

(g)    Entire Agreement; Amendment. This Agreement, including without limitation
the Schedules and Exhibits hereto, constitutes the entire agreement between the
Company and me with respect to the subject matter hereof and replaces and
supersedes any prior or existing agreement entered into by me and the Company
with respect to the subject matter hereof, including the prior Employee
Confidentiality and Invention Assignment Agreement dated June 30, 2014 between
myself and the Company’s predecessor Avalanche Biotechnologies, Inc. (but, for
clarity, such prior agreement shall continue to apply with respect to the period
of my employment prior to the date of this Agreement and any assignment of
Inventions by me under such prior agreement shall remain in effect). This
Agreement may not be modified or amended, in whole or in part, except by a
writing signed by me and a duly authorized representative of the Company other
than me. I agree that any subsequent change in my duties or compensation for
employment will not affect the validity or scope of this Agreement.

IF YOU HAVE ANY QUESTIONS CONCERNING THIS AGREEMENT, YOU MAY WISH TO CONSULT AN
ATTORNEY. MANAGERS, LEGAL COUNSEL AND OTHERS AT THE COMPANY ARE NOT AUTHORIZED
TO GIVE YOU LEGAL ADVICE CONCERNING THIS AGREEMENT.

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
THAT IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS HAVE
BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY.

 

Date:   6/30/16     Samuel B. Barone, MD       Employee Name       /s/ Samuel B.
Barone       Employee Signature

 

8



--------------------------------------------------------------------------------

Adverum Biotechnologies, Inc.

1035 O’Brien Drive

Menlo Park, CA 94025

O: 650.272.6269

 

EXHIBIT 1

CALIFORNIA LABOR CODE

SECTION 2870-2872

2870. (a) Any provision in an employment agreement which provides that an
employee will assign, or offer to assign, any of his or her rights in an
invention to his or her employer will not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

 

  1. Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

  2. Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

2871. No employer will require a provision made void and unenforceable by
Section 2870 as a condition of employment or continued employment. Nothing in
this article will be construed to forbid or restrict the right of an employer to
provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee’s inventions made
solely or jointly with others during the term of his or her employment, a review
process by the employer to determine such issues as may arise, and for full
title to certain patents and inventions to be in the United States, as required
by contracts between the employer and the United States or any of its agencies.

2872. If an employment agreement entered into after January 1, 1980, contains a
provision requiring the employee to assign or offer to assign any of his or her
rights in any invention to his or her employer, the employer must also, at the
time the agreement is made provide a written notification to the employee that
the agreement does not apply to an invention which qualifies fully under the
provisions of Section 2870. In any suit or action arising thereunder, the burden
of proof will be on the employee claiming the benefits of its provisions.



--------------------------------------------------------------------------------

Adverum Biotechnologies, Inc.

1035 O’Brien Drive

Menlo Park, CA 94025

O: 650.272.6269

 

SCHEDULE A

EMPLOYEE DISCLOSURE

 

1. PROPRIETARY INFORMATION

Except as set forth below, I acknowledge that at this time I know nothing about
the business or Proprietary Information of Adverum Biotechnologies, Inc. (the
“Company”), other than information I have learned from the Company in the course
of being hired:

 

None

 

(Check here                      if continued on additional attached sheets)

 

2. EXCLUDED INVENTIONS

The following information is provided in accordance with Section 5 of the
Employee Proprietary Information and Invention Assignment Agreement
(“Agreement”) executed by me:

 

    X    

   I have made no Inventions prior to my employment with the Company that are
owned by me (either alone or jointly with others) and I do not wish to exclude
any Inventions from the scope of the Agreement.

 

   The following is a complete and accurate list of all Inventions I have made,
conceived, discovered or developed prior to my employment with the Company, that
are owned by me (either alone or jointly with others), which I wish to exclude
from the scope of the Agreement:

(Check here                      if continued on additional attached sheets)

 

3. FORMER AGREEMENTS

The following information is provided in accordance with Section 5(j) of the
Agreement:

 

    X    

   I am not party to any agreement or have any relationship with or commitment
to any other person or entity regarding proprietary information or Inventions.

 

   The following is a complete and accurate list of all agreements,
relationships with or commitments to any other person or entity regarding
proprietary information or Inventions. I have attached copies of any such
agreements in my possession or, to the extent that I am prohibited from doing so
due to confidentiality obligations, I have summarized the relevant terms
thereof.

(Check here                      if continued on additional attached sheets

 

Date:   6/30/16     Samuel B. Barone, MD       Employee Name       /s/ Samuel B.
Barone       Employee Signature



--------------------------------------------------------------------------------

Adverum Biotechnologies, Inc.

1035 O’Brien Drive

Menlo Park, CA 94025

O: 650.272.6269

 

SCHEDULE B

TERMINATION CERTIFICATE CONCERNING

PROPRIETARY INFORMATION AND COMPANY INVENTIONS

This document is to certify that I have returned all property of Adverum
Biotechnologies, Inc. (the “Company”), including, without limitation, (a) all
source code, books, manuals, records, models, drawings, reports, notes,
contracts, lists, blueprints, memoranda, emails, and other documents or
materials and all copies thereof, (b) all equipment furnished to or prepared by
me in the course of or incident to my employment, and (c) all written and
tangible materials containing Proprietary Information in my possession.

I further certify that I have reviewed the Employee Proprietary Information and
Invention Assignment Agreement (the “Agreement”) signed by me and that I have
complied with and will continue to comply with all of its terms, including,
without limitation, (i) the disclosure of any Inventions made, conceived,
discovered or developed by me (either alone or jointly with others) during my
period of employment or after the termination of my employment if based on or
using Proprietary Information or otherwise in connection with my activities as
an employee of the Company, and (ii) the preservation as confidential of all
Proprietary Information pertaining to the Company. This certificate in no way
limits my responsibilities or the Company’s rights under the Agreement.

On termination of my employment with the Company, I will be employed by
                                     in the position of
                                    .

 

Date:                 Employee Name               Employee Signature

 

2